Case: 17-60381      Document: 00514522725         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                    No. 17-60381                               June 21, 2018
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk

VERONICA YAMILETH ZAMORA-DE GUEVARA; GISSEL NATALIE
GUEVARA-ZAMORA; ASHLY MELANY GUEVARA-ZAMORA; HELIO
GUEVARA-CASTILLO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 748 245
                               BIA No. A208 748 246
                               BIA No. A208 752 742
                               BIA No. A208 752 743


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       On behalf of herself, her husband, and her two daughters—all natives
and citizens of El Salvador—Veronica Yamileth Zamora-De Guevara petitions
this court for review of the Board of Immigration Appeals’ (BIA) order


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60381     Document: 00514522725      Page: 2    Date Filed: 06/21/2018


                                  No. 17-60381

affirming the denial of asylum, withholding of removal, and protection under
Convention Against Torture (CAT). We deny the petition.
      We find no error in the denial of asylum. See Lopez-Gomez v. Ashcroft,
263 F.3d 442, 444 (5th Cir. 2001). To the extent Zamora-De Guevara asserts
a fear of future persecution in El Salvador, she fails to show that her “race,
religion, nationality, membership in a particular social group, or political
opinion [will be] . . . at least one central reason for persecuting [her].” 8 U.S.C.
§ 1158(b)(1)(B)(i). Although she claims to belong to a social group consisting of
Salvadoran police informants, we have previously declined to find that “former
informants . . . constitute a particular social group.” Hernandez-De La Cruz v.
Lynch, 819 F.3d 784, 787 (5th Cir. 2016). And we are unpersuaded by her
contention that Hernandez-De La Cruz does not apply to the circumstances of
this case. Furthermore, because her husband’s and daughters’ claimed social
group is merely derivative of her own, there was no error in denying asylum as
to them either. See Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th Cir.
2012).
      Because Zamora-De Guevara fails to establish her or her family’s
eligibility for asylum, the BIA did not err in denying her request for relief
under the more stringent withholding-of-removal standard. See Lopez-Gomez,
263 F.3d at 444; Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). Lastly,
there was no error in the denial of protection under the CAT because Zamora-
De Guevara’s assertion that she and her family will be tortured if they return
to El Salvador is merely conclusory.         See Lopez-Gomez, 263 F.3d at 444;
Garrido-Morato v. Gonzales, 485 F.3d 319, 322 n.1 (5th Cir. 2007).
      PETITION FOR REVIEW DENIED.




                                         2